J. JOSEPH SMITH, Circuit Judge
(concurring and dissenting).
I concur in the dismissal as to Warden McMann and Commissioner McGinnis, dissent as to the dismissal as to Doctor Jameson. It appears that plaintiff has painted a sufficiently lurid picture of dire suffering and stubborn refusal by the doctor to use the proven method of relief to state a claim of “barbarous acts” that “shock the conscience.” Whether he can establish any such facts is of course another matter. We may well suspect he can’t, but he should be entitled to an opportunity.